             Case 1:19-cv-00410-NONE-EPG Document 32 Filed 08/18/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   JOSE CHAVEZ,                                    No. 1:19-cv-00410-NONE-EPG (PC)
12                  Plaintiff,                       ORDER RE PLAINTIFF’S LATE-FILED
                                                     OBJECTIONS TO FINDINGS AND
13           v.                                      RECOMMENDATIONS
14   M. FRANCO, et al.,                             (Doc. No. 31)
15                 Defendants.
16
17            Jose Chavez (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action.
19            On April 1, 2020, Magistrate Judge Erica P. Grosjean entered findings and
20   recommendations recommending that “[t]his case proceed on Plaintiff’s claims against
21   Defendants M. Franco, R. Magana, J. Lara, L. Moreno, and J. Palomino for excessive force and
22   failure to protect under the Eighth Amendment,” and that “[a]ll other claims and defendants be
23   dismissed.” (Doc. No. 22 at 7.) Plaintiff did not object to those findings and recommendations
24   within the time provided and, on May 11, 2020, the undersigned adopted the findings and
25   recommendations in full. (Doc. No. 23.)
26   /////
27   /////
28   /////

                                                      1
            Case 1:19-cv-00410-NONE-EPG Document 32 Filed 08/18/20 Page 2 of 2



 1            Three months later, on August 12, 2020, plaintiff filed untimely objections to the
 2   findings and recommendations. (Doc. No. 31.)1
 3            The objection period expired long prior to plaintiff filing his objections, and the
 4   findings and recommendations have already been adopted. The court is under no obligation to
 5   consider these untimely objections. Additionally, even had plaintiff timely filed his objection,
 6   they would not have changed the court’s ruling. Plaintiff did not put forward in his untimely
 7   objections any coherent arguments as to why or in what way the findings and recommendations
 8   were incorrect or erroneous.
 9            The court notes that this case is still proceeding “on plaintiff’s claims against
10   defendants M. Franco, R. Magana, J. Lara, L. Moreno, and J. Palomino for excessive force and
11   failure to protect under the Eighth Amendment.” (Doc. No. 23, 24.).
12            Accordingly, based on the foregoing, the court finds no cause to depart from its prior
13   ruling adopting the April 1, 2020 findings and recommendations
14
     IT IS SO ORDERED.
15
16        Dated:     August 18, 2020
                                                           UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
     1
         The objections are not dated, and no proof of service is attached.
                                                       2
